          Case 1:18-cv-00713-LGS Document 121 Filed 12/14/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ASHLEY D. CARNEY,                                            :
                                              Plaintiff,      :
                                                              :   18 Civ. 713 (LGS)
                            -against-                         :
                                                              :       ORDER
 BOSTON MARKET,                                               :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on December 12, 2020, pro se Plaintiff emailed a letter to Chambers with an

update regarding her submissions in response to Defendant’s motion for summary judgment.

Plaintiff’s letter is appended hereto. It is hereby

        ORDERED that Plaintiff is advised that the Court is in receipt of the letter, and the Court

has deemed the exhibits attached to Plaintiff’s response to Defendant’s Rule 56.1 Statement at

Dkt. No. 115, as appended to Plaintiff’s memorandum of law in opposition to the motion for

summary judgment at Dkt. No. 116. Plaintiff is also advised that per Individual Rule I.B.1,

unless otherwise ordered by the Court, all communications with Chambers shall be by letter filed

on ECF.


Dated: December 14, 2020
       New York, New York
         Case 1:18-cv-00713-LGS Document 121 Filed 12/14/20 Page 2 of 3




                                                                                December 12, 2020


Hon. Lorna G. Schofield
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007
                                                             Index No. 18-CV-00713 (LGS)

                                                            Ashley Danielle Carney (Plaintiff)
                                                                           v.
                                                       Boston Market and “John Doe” (Defendant)


Re: Exhibit #2 Update

Dear Judge Schofield:

  I wanted to formally update your chambers on the issue that I discovered relating to Exhibit
#2. Upon your Dkt. #119 order, I was followed-up with by the Clerk’s office and advised that
the Pro-Se office was having the same issue with the re-sent file. Given that my motion to your
chambers was promptly granted for ECF permissions and the ECF team quickly had me
approved in the system not too long after, I was later able to go in and attempt to file the
document myself. What I realized is that there is something within the Veritext transcript file
that was sent to me that did not mix well with the ECF system software (to narrow down what
was causing the issue, I tested the ECF system out by attempting to solely upload the
Deposition transcript file itself that was sent directly to me by the Defendant without the 5 page
Errata portion I combined to it and it gave the same flag in the ECF system). Both the Veritext
transcript file itself and the Exhibit #2 file opens fine in Adobe. However, there was something
in the file or coding of some sort in the Veritext transcript that the ECF system was rejecting for
some reason. Therefore, I had to find a way to format the file to alleviate that issue. I was able to
quickly compress the file in a separate application and the file went through fine after that (the
tools in Adobe Acrobat would not fix it, including Reducing the PDF to make the size even
smaller than what it already was). I’m unsure how often this problem is encountered by the
Pro-Se office, but this fix may or may not be helpful to pass along to them if they have issues
with a PDF file that opens fine in PDF but is flagged in the ECF system, so Pro-Se litigants (who
may not be tech-savvy to fix these kind of technical issues) filings won’t be rejected and they are
forced to mail or bring them in-person (as I was told this would have been my only recourse to
file my Exhibit #2 had I not had ECF privileges). Maybe a court-approved secure compression
IT application or approved 3rd party application???

Upon seeing the redaction privacy pop-up when logging into the ECF system, I redacted my
DOB on pg. 22 of the transcript pursuant to rule 5.2 leaving only the year.
         Case 1:18-cv-00713-LGS Document 121 Filed 12/14/20 Page 3 of 3



Also – Please note that Pursuant to rules (as Exhibits are not be annexed to Rule 56.1 filings),
Exhibits #1 - #12 were supposed to be appended to the Dkt. #116 Memorandum of Law in
Opposition, not the Dkt. #115 Rule 56.1 Reply (even though some exhibits are highlighted in the
56.1 Reply). The Exhibit List (Dkt# 115-3) page numbers are in relation to the Memorandum in
Opposition, not the 56.1 Reply. Technically, the Case Law Appendix, Exhibit List, and 12
Exhibits should be appended to Dkt # 116 Memorandum in Opposition instead but I had no
control over that part. I am not wanting to make any ordeal out it, I just want to clarify how I
intended them.

Thank you Judge Schofield for your assistance. I have been stressing out over the missing
Exhibit since Tuesday, as I referenced this Exhibit the most in my Opposition. I was trying my
hardest to avoid reaching out to your chambers as I know you are busy and recently received
all these filings and I didn’t want to have to email your chambers about it but it ended up being
my only resort and the very fix necessary for the situation.




Thank you Judge Schofield for your time and attention,




S/ Ashley D. Carney
___________________________________________

Ashley D. Carney                                                   Date: December 12, 2020
Plaintiff, Pro-Se

7283 Hwy. 42 W.
Ste. 102 #339
Raleigh, NC 27603
919-268-0614
